FILED
                              NOT FOR PUBLICATION                           JUL 19 2012

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WAUKEEN Q. MCCOY,                                  No. 11-15501

                 Appellant,                        D.C. No. 3:04-cv-00098-SI

  v.
                                                   MEMORANDUM *
FEDERAL EXPRESS CORPORATION, a
Delaware corporation, DBA Fedex
Express,

                 Defendant - Appellee.



                      Appeal from the United States District Court
                        for the Northern District of California
                        Susan Illston, District Judge, Presiding

                         Argued and Submitted June 15, 2012 **
                              San Francisco, California

Before: HUG, RAWLINSON, and IKUTA, Circuit Judges.

       Waukeen McCoy appeals from the district court’s order granting Federal

Express Corporation’s (“FedEx”) interpleader motions and assessing McCoy costs




            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
                This case was submitted on the briefs for Appellant.
for certain proceedings before a special master. Although McCoy’s appeal was

premature when filed, the district court order McCoy challenges has since been

reduced to a final judgment. We therefore have jurisdiction over McCoy’s appeal

under 28 U.S.C. § 1291, see TCI Group Life Ins. Plan v. Knoebber, 244 F.3d 691,

695 n.1 (9th Cir. 2001), and we affirm in part, reverse in part, and remand.

      The district court did not abuse its discretion in granting FedEx’s motion to

interplead the plaintiffs’ judgment funds because there were multiple competing

claims to those funds that were potentially adverse to FedEx. See Libby, McNeill,

& Libby v. City Nat’l Bank, 592 F.2d 504, 507 (9th Cir. 1978). Moreover, we

reject McCoy’s argument that the district court did not obtain personal jurisdiction

over him. McCoy did not raise his personal jurisdiction objection until he had

made numerous appearances before the court in the attempt to secure his claimed

portion of the plaintiffs’ judgment funds, including his filing of a response to

FedEx’s motion to interplead plaintiff Edward Alvarado’s jury award in which he

described himself as a “lienholder and intervenor” in the interpleader matter and

agreed that interpleader was appropriate. McCoy thereby manifested his consent

to the court’s exercise of the personal jurisdiction over him in the interpleader

matter. See S.E.C. v. Ross, 504 F.3d 1130, 1148–49 (9th Cir. 2007).




                                           2
      We also affirm the district court’s decision to assess McCoy the $20,225.72

in costs associated with sanctions proceedings before the special master. The

district court acted within its discretion in requiring McCoy to pay a compensatory

sanction reflecting the special master’s fees incurred as a result of McCoy’s bad

faith conduct. See Lasar v. Ford Motor Co., 399 F.3d 1101, 1111 (9th Cir. 2005).

      However, we reverse the district court’s decision ordering McCoy to pay the

$3,578.55 in fees his former clients owed the special master. The district court

provided no legal or factual support in reaching its conclusion that McCoy was

liable for his former clients’ court fees solely because he acted as counsel for the

clients at the time the fees became due, nor are we aware of any principle

supporting that result. We accordingly reverse and remand for further proceedings

consistent with this disposition.

      AFFIRMED in part, REVERSED in part, and REMANDED.

      Appellant shall bear the costs on appeal.




                                           3